Judgment in favor of plaintiffs unanimously reversed, on the law and on the facts, the verdicts vacated, and a new trial granted, with costs to defendant-appellant, unless plaintiff Florence M. Baker stipulates to accept $15,000 in lieu of the award to her by verdict, in which event the judgment is modified to that extent, and is affirmed as thus modified, with costs to defendant-appellant. In this personal injury action, it is evident that the jury verdict in favor of plaintiff Florence M. Baker is excessive in its award of damages, and that a verdict in excess of $15,000 is not warranted by the record. Settle order on notice. Concur — McNally, J. P., Stevens, Eager, Steuer and Bastow, JJ.